


Exhibit 10.44


P.F. Chang's China Bistro, Inc.
Amended & Restated 2006 Equity Incentive Plan
Executive Restricted Stock Unit Agreement


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Executive Restricted Stock Unit Agreement (the “Agreement”), P.F. Chang's China
Bistro, Inc. (the “Company”) has granted you an Award of Restricted Stock Units
(“RSUs”) with respect to the number of shares of the Company's common stock
(“Stock”) indicated in the Grant Notice. Capitalized terms not explicitly
defined in this Agreement, but defined in the Grant Notice or the P.F. Chang's
China Bistro, Inc. Amended & Restated 2006 Equity Incentive Plan (the “Plan”),
have the same definitions as in the Grant Notice or the Plan.
The details of this RSU Award are as follows:
1.Service and Vesting.


1.1Service. As provided in the Plan and notwithstanding any other provision of
this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated, including in the event of any leave
of absence or part-time Service.


1.2Vesting. Except as otherwise expressly set forth in Sections 1.3 and 1.4,
your RSUs shall vest on the Vesting Date if (a) the Performance Measure equals
or exceeds the Performance Target for the Performance Period (as each
capitalized term is defined in the Grant Notice) and (b) you are in Service on
the Vesting Date. Any determination that the Performance Target is achieved
shall be made by written certification of the Committee no later than 60 days
after the end of the Performance Period. If the Performance Measure fails to
equal or exceed the Performance Target for the Performance Period, then you will
forfeit all unvested RSUs. Notwithstanding any other provision of the Plan or
this Agreement, the Company reserves the right, in its sole discretion, to
suspend vesting of this RSU Award in the event of any leave of absence or
part-time Service.


1.3Effect of Termination of Service. In the event of the termination of your
Service for any reason before the Vesting Date, whether voluntary or
involuntary, all unvested RSUs shall be immediately forfeited without
consideration except to the extent that a written agreement that specifies the
terms of your Service, which became effective before this RSU Award was granted,
provides that your outstanding equity and equity-based awards become vested upon
a termination without “cause” or for “good reason” (as each is defined in such
agreement), in which event, your RSUs shall become vested upon such termination
of Service to the extent provided in such agreement, but only if the Performance
Measure equals or exceeds the Performance Target for the Performance Period.


1.4Vesting on a Change in Control if the RSUs Are Not Assumed. Upon a Change in
Control, if the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), fails to assume or substitute the RSU Award with a substantially
equivalent award in connection with the Change in Control, at the sole election
of the Acquiring Corporation, (a) all unvested RSUs shall fully vest on the
effective date of the Change in Control, or (b) you will be entitled to receive
a cash payment equal to the fair market value of the Shares of stock subject to
the RSUs on the effective date of the Change in Control and you will vest in
such cash payment on the earlier of (i) the Vesting Date specified in the Grant
Notice provided your Service does not




--------------------------------------------------------------------------------




terminate before that date, or (ii) to the extent that a written agreement that
specifies the terms of your Service, which became effective before this RSU
Award was granted, provides that your outstanding equity and equity-based awards
become vested upon a termination without “cause” or for “good reason” (as each
is defined in such agreement), on the effective date of such termination of
Service.


2.Settlement of the RSUs.


2.1Timing of Payment. Subject to the other terms of the Plan and this Agreement,
(a) any RSUs that vest and become nonforfeitable in accordance with Section 1.2
shall be paid to you no later than 60 days after the your Vesting Date, (b) any
RSUs that vest in accordance with Section 1.3 shall be paid to you no later than
60 days after the later of the date on which your Service terminates or the end
of the Performance Period, and (c) any RSUs or amounts in respect thereof that
vest and become nonforfeitable in accordance with Section 1.4 shall be paid to
you (i) on the effective date of the Change in Control to the extent then
vested, or (ii) no later than 60 days after the later of the date on which your
Service terminates or the Vesting Date specified in the Grant Notice.


2.2Form of Payment. Except as otherwise provided in this Agreement, your vested
Restricted Stock Units shall be paid in whole shares of Stock.


2.3Tax Withholding. You acknowledge that the Company and/or the Participating
Company that employs you (the “Employer”) may be subject to withholding tax
obligations arising by reason of the vesting and/or payment of this RSU Award.
The Company will not withhold above the state-specified minimum tax obligation.
You authorize your Employer to satisfy the withholding tax obligations by one or
a combination of the following methods, as selected by the Company in its sole
discretion: (a) withholding from your pay and any other amounts payable to you;
(b) withholding of Stock and/or cash from the payment of the RSUs; (c) arranging
for the sale of shares of Stock payable in connection with the RSUs (on your
behalf and at your direction which you authorize by accepting this RSU Award);
or (d) any other method allowed by the Plan or applicable law. If your Employer
satisfies the withholding obligations by withholding a number of whole shares of
Stock as described in Section 2.3(b), you shall be deemed to have been issued
the full number of shares of Stock subject to this RSU Award, notwithstanding
that a number of shares is held back in order to satisfy the withholding
obligations. The Company shall not be required to issue any shares of Stock
pursuant to this Agreement unless and until the withholding obligations are
satisfied.


3.Tax Advice. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Agreement, and you are in no manner relying on the Company, your Employer or
their representatives for an assessment of such tax consequences. YOU UNDERSTAND
THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR
OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY RSUS. NOTHING STATED HEREIN
IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF
AVOIDING TAXPAYER PENALTIES.


4.Dividend Equivalents. If the Board declares a cash dividend on the Company's
Stock, you shall be entitled to Dividend Equivalents on the dividend payment
date established by the Company equal to the cash dividends payable on the same
number of shares of Stock as the number of unvested RSUs subject to this RSU
Award on the dividend record date established by the Company. Any such Dividend
Equivalents shall be in the form of additional RSUs, shall be subject to the
same terms and vesting dates as the underlying RSUs, and shall be paid at the
same time and in the same manner as the




--------------------------------------------------------------------------------




underlying RSUs originally subject to this RSU Award. The number of additional
RSUs credited as Dividend Equivalents on the dividend payment date shall be
determined by dividing (a) the product of (i) the number of your unvested RSUs
as of the corresponding dividend record date (including any unvested RSUs
previously credited as a result of prior payments of Dividend Equivalents) and
(ii) the per-share cash dividend paid on the dividend payment date, by (b) the
per-share Fair Market Value of Stock on the dividend payment date, rounding up
any fractional units.


5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock shall be issued to you upon vesting of this RSU Award
unless the Stock is then registered under the Securities Act or, if such Stock
is not then so registered, the Company has determined that such vesting and
issuance would be exempt from the registration requirements of the Securities
Act. By accepting this RSU Award, you agree not to sell any of the shares of
Stock received under this RSU Award at a time when applicable laws or Company
policies prohibit a sale.


6.Clawback Policy. Notwithstanding anything to the contrary in this Agreement,
all RSUs payable or shares of Stock issued in settlement of this RSU Award shall
be subject to any clawback policy adopted by the Company from time to time
(including, but not limited to, any policy adopted in accordance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law), regardless of whether the policy is adopted after the date on which the
RSUs are granted, vest, or are settled by the issuance of shares of Stock.


7.Transferability. Before the issuance of shares of Stock in settlement of an
RSU Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by your creditors or by your beneficiary, except (i) transfer by
will or by the laws of descent and distribution or (ii) transfer by written
designation of a beneficiary, in a form acceptable to the Company, with such
designation taking effect upon your death. All rights with respect to the RSUs
shall be exercisable during your lifetime only by you or your guardian or legal
representative. Before actual payment of any vested RSUs, such RSUs shall
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.


8.RSUs Not a Service Contract. This RSU Award is not an employment or service
contract and nothing in this Agreement, the Grant Notice or the Plan shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the service of a Participating Company, or of a Participating Company to
continue your Service with the Participating Company. In addition, nothing in
your RSU Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.


9.Restrictive Legend. Stock issued pursuant to the vesting of the RSUs may be
subject to such restrictions upon the sale, pledge or other transfer of the
Stock as the Company and the Company's counsel deem necessary under applicable
law or pursuant to this Agreement.


10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company's counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting of the RSUs may be conditioned
upon you making certain representations, warranties, and acknowledgments
relating to compliance with applicable securities laws.


11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of




--------------------------------------------------------------------------------




Stock are issued upon payment of the RSUs.


12.Code Section 409A. It is the intent that the vesting or the payment of the
RSUs as set forth in this Agreement shall qualify for exemption from the
requirements of Section 409A of the Code, and any ambiguities herein shall be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
payments provided for under this Agreement are made in a manner that qualifies
for exemption from Section 409A of the Code; provided, however, that the Company
makes no representation that the vesting or payments of RSUs provided for under
this Agreement shall be exempt from Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the vesting or
payments of RSUs provided for under this Agreement.


13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five days
after deposit in the United States mail, postage prepaid, addressed to you at
the last address you provided to the Company.


14.Applicable Law. This Agreement shall be governed by the laws of the State of
Delaware as if the Agreement were between Delaware residents and as if it were
entered into and to be performed entirely within the State of Delaware.


15.Arbitration. Any dispute or claim concerning any RSUs granted (or not
granted) pursuant to the Plan and any other disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association pursuant
to the commercial arbitration rules in Phoenix, Arizona. By accepting this RSU
Award, you and the Company waive your respective rights to have any such
disputes or claims tried by a judge or jury.


16.Amendment. Your RSU Award may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this RSU Award without your
consent unless such amendment is necessary to comply with any applicable law or
government regulation, or is contemplated in Section 12 hereof. No amendment or
addition to this Agreement shall be effective unless in writing or in such
electronic form as may be designated by the Company.


17.Governing Plan Document. Your RSU Award is subject to this Agreement, the
Grant Notice and all the provisions of the Plan, the provisions of which are
hereby made a part of this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement, the Grant Notice and those of the
Plan, the provisions of the Plan shall control.


18.Entire Agreement and Severability. This Agreement, the Grant Notice, and the
Plan constitute the entire agreement between the parties relating to your RSU
Award and supersede all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. To the extent that a
written agreement that specifies the terms of your Service, which became
effective before this RSU Award was granted, contains provisions relating to the
vesting of equity and equity-based awards that conflict with this Agreement, the
Grant Notice, or the Plan, the provisions of this Agreement, the Grant Notice,
and the Plan shall control. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the




--------------------------------------------------------------------------------




intent of the parties to the extent possible. In any event, all other provisions
of this Agreement shall be deemed valid and enforceable to the full extent
possible.


19.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company's shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.








--------------------------------------------------------------------------------






P.F. Chang's China Bistro, Inc.
Amended & Restated 2006 Equity Incentive Plan
Restricted Stock Unit Grant Notice


[Insert Name] (the “Participant”) has been granted a Restricted Stock Unit Award
(the “Award”) pursuant to the P.F. Chang's China Bistro, Inc. Amended & Restated
2006 Equity Incentive Plan (the “Plan”), consisting of one or more rights (each,
an “RSU”) subject to all of the terms and conditions as set forth in this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement
(attached hereto), and the Plan, which are incorporated herein in their
entirety.


Date of Grant:
April 18, 2012
Number of RSUs:
[Insert Number]
Vesting Date:
This RSU Award shall vest on the third anniversary of the Date of Grant, so long
as your Service (as defined in the Plan) is continuous from the Date of Grant
through that date, except as otherwise specified in the Restricted Stock Unit
Agreement.



By accepting this RSU Award (in the form determined by the Company), you
acknowledge receipt of, represent that you have read and understand, and agree
to the terms of this Restricted Stock Unit Grant Notice, the Restricted Stock
Unit Agreement attached hereto, and the Plan.




ATTACHMENT:
Restricted Stock Unit Agreement





